In a proceeding pursuant to section 50-e of the General Municipal Law for leave to serve a late notice of claim for personal injury, the Board of Education of Union Free School District No. 5 appeals from so much of an order of the Supreme Court, Nassau County, dated April 15, 1959, as granted the application in favor of the infant claimant. Order, insofar as appealed from, affirmed, with costs. On August 28, 1958, the infant claimant, aged 15 years and 10 months, was injured on the board’s premises and removed to the hospital. His father spoke to the school nurse about the accident on the following day. Neither father nor son were aware of the requirements of section 50-e of the General Municipal Law. On February 13, 1959, the father consulted an attorney who brought the instant application on February 16, 1959. Under the circumstances, the order here was properly made (Biancoviso v. City of New York, 285 App. Div. 320; Matter of Kelsch v. New York City Tr. Auth., 12 A D 2d 642). Beldock, P. J., Ughetta, Brennan, Rabin and Hopkins. JJ., concur.